 

2005 Non-Qualified Stock Option Award  

 

Exhibit 10c

September 14, 2005

2005 Stock Option Grant for:

[Name of Director]

 

This notice confirms the grant of a non-qualified stock option to you by the
Company on April 27, 2005 to buy 3,200 shares of the Company’s common stock at
$26.37 per share as outlined below.

 

Grant Type

Number of Shares

Date First Exercisable

Expiration Date

 

Non-Qualified

 

3,200

 

April 27, 2006

 

April 27, 2015

 

This stock option is subject to the initial exercise provisions shown above and
in no event are they exercisable later than April 26, 2015. These options may
expire before April 27, 2015 if your service as a director ends before that
date.

 

The option is subject to the terms and conditions set forth in this letter, the
Summary of Key Terms and the West Pharmaceutical Services, Inc. 2004 Stock-Based
Compensation Plan under which they are granted.

 

You may exercise your options on Computershare’s Wealthviews website
(https://www.wealthviews.com/WST), or by calling Computershare’s telephone
hotline (1-866-423-5227). You will need your USER ID and PIN number. If you do
not have your PIN number, contact Joanne Boyle in the Law Department
(610-594-2916) and she will assist you. The only exercise that cannot be
performed over the website or hotline is a stock swap which can be handled via
fax on the form provided with this letter. Joanne Boyle can also assist you with
this process.

 

Enclosed with this award letter is an information packet that contains a form of
Irrevocable Notice of Exercise of Stock Option for Stock Swaps, a Summary of Key
Terms and a Participant Information Statement. Details of the exercise and
termination provisions are contained in the enclosed Summary of Key Terms, which
you should read carefully. The Participant Information Statement, which contains
additional information about the Plan, including the U.S. federal tax
consequences of awards based on the state of the law at the time of the grant.
We strongly suggest that you consult a qualified financial or tax advisor before
exercising your options or disposing of your stock.

 

 

Very truly yours,

 

 

[img1.gif]


 

 

John R. Gailey III

 

Secretary

 

JRG/kmt

Enclosures

 

G:\file10q305\exh10c.htm

 



[img2.gif]


 

2005 Non-Qualified Stock Option Award  

 

 

 

Summary of Key Terms (Excerpted from Participant Information Statement) for

Director Stock Option Grants

 

 

Option Price . . .

 

. . . is the fair market value of West common stock on the grant date as
determined by the Plan.

 

 

First Exercisable Date . . .

 

. . . is generally one year from the date of the grant, unless the options have
become exercisable or have been terminated earlier. See events below.

 

 

Total Exercise Price . . .

 

 

 

 

 

. . . is equal to the exercise price per share specified in the grant multiplied
by the total number of shares to be received, and is payable:

 

. . . in cash (i.e., by delivery of a check),

. . . in cash received from a broker-dealer whom the optionee has authorized to
sell all or a portion of the Common Stock covered by the option,

. . . by delivery of a number of shares of Common Stock held by the optionee for
at least six months and valued at their fair market value on the date of
exercise.

 

Termination Event

Exercisable Options

Unexercisable Options

 

Termination of Employment . . .

 

. . . for reasons other than retirement, cause, disability or death

 

 

 

. . . expire 90 days after the date of termination, but not beyond the
expiration date of the grant.

 

 

 

. . . expire at the close of business on the date of termination.

 

 

. . . on account of death

 

. . . may be exercised by the person the optionee names in the Will, the legal
representative or the spouse, as the case may be, for up to 1 year following the
date of death, but not beyond the expiration date of the grant.

 

 

. . . expire at the close of business on the date of death.

 

. . . on account of retirement

 

. . . may be exercised up to the full term of the grant.

 

. . . vest in full as of the date of retirement and immediately become
exercisable for the full term of the grant.

 

 

. . . on account of disability

 

 

. . . may be exercised up to the full term of the grant.

 

 

. . . expire at the close of business on the date of termination.

 

. . . for cause

 

 

. . . expire on the commencement of business on the date of the termination.

 

 

. . . expire on the commencement of business on the date of the termination.

 

 

 

 



[img3.gif]


2005 Non-Qualified Stock Option Award

 

 

 

 

Death After Retirement

 

. . . may be exercised by the person the optionee names in the Will, the legal
representative or the spouse, as the case may be, for up to 1 year following the
date of death, but not beyond the expiration date of the grant.

 

. . . expire at the close of business on the date of death.

 

Upon or following a Change of Control . . .

 

. . . may be exercised for the full term of the grant.

 

. . . vest in full as of the date of the Change of Control and immediately
become exercisable for the full term of the grant.

 

 

This Award and the option granted hereunder is subject to the applicable terms
and conditions of the Plan, which are incorporated herein by reference, and in
the event of any contradiction, distinction or differences between this award
letter and its summary and the terms of the Plan, the terms of the Plan will
control.

 

 

 

 